43 N.Y.2d 678 (1977)
Charles Middleton, Appellant,
v.
State of New York, Respondent. (Claim No. 58534.)
Court of Appeals of the State of New York.
Argued October 7, 1977.
Decided November 15, 1977.
Haskell Blatt Koppelman & Evans for appellant.
Louis J. Lefkowitz, Attorney-General (Peter J. Dooley and Ruth Kessler Toch of counsel), for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the opinion by Mr. Justice ROBERT G. MAIN at the Appellate Division (54 AD2d 450).